            Case 4:21-cv-00131-BRW Document 3 Filed 02/23/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

JUSTIN GILBERT                                                                      PLAINTIFF
ADC #154604

VS.                                     4:21-CV-00131-BRW

ROBERT CARROLL, et al.                                                              DEFENDANTS

                                                ORDER
          Plaintiff Justin Gilbert (“Plaintiff”), who is currently in custody at the North Central Unit

of the Arkansas Division of Correction, filed a motion to proceed in forma pauperis.1 Plaintiff

also filed a complaint against Judge Robert Carroll, Union County Sheriff Ricky Robert, Parole

Officer Ebony Beach, and an unidentified Doe Defendant.2

          This case is currently pending in the Eastern District of Arkansas. Defendants apparently

are employed in Union County, Arkansas, and Plaintiff’s claims arise out of incidents that

apparently occurred in El Dorado, Arkansas—which is also in Union County. Union County is

located in the Western District of Arkansas. Based on the defendants named and the allegations

made, the interests of justice would best be served by transferring this case to the Western

District of Arkansas.3 The Clerk of Court is directed to transfer Plaintiff’s entire case file

immediately to the United States District Court for the Western District of Arkansas.

          IT IS SO ORDERED this 23rd day of February, 2021.

                                                          Billy Roy Wilson_________________
                                                          UNITED STATES DISTRICT JUDGE



1
    Doc. No. 1.
2
    Doc. No. 2.
3
    28 U.S.C. § 1406(a); 28 U.S.C. § 1391(b).
